 CLEVELAND WOOLENS, DIV. OF BURLINGTON INDUSTRIES87Regional Director, among the employees in the appropriate unit whoare employed during the payroll period immediately preceding thedate of the issuance of the notice of election by the Regional Director.[Text of Direction of Election omitted from publication.]MEDIBER IRODGERS took no part in the consideration of the aboveDecision and Direction of Election.Cleveland Woolens,a Division of Burlington Industries,Inc.andTextileWorkers Union of America,AFL-CIO-CLCCleveland Woolens, a Division of Burlington Industries,Inc.andTextile Workers Union ofAmerica, AFL-CIO-CLC,Petitioner.Cases Nos. 10-CA-4859 and 10-IBC-5068.December 12, 1962DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn August 22, 1962, Trial Examiner Joseph I. Nachman issued hisIntermediate Report in the above-entitled proceeding,finding thatthe Respondent had engaged in and wasengagingin unfair laborpractices in violation of Section 8(a) (1) of the Act and recommend-ing that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Intermediate Report.The TrialExaminer also found that certain activities engaged inby theRespond-ent created an atmosphere of fear and reprisal which interfered withthe employees'freedom of choice in the selection of a bargainingrepresentative in the election conducted in the above representationproceeding,'and recommended setting aside that election and remand-ing the case to the Regional Director for the Tenth Region to conducta new election at such time as he deems the circumstances permit thefree choice of a bargaining representative.Thereafter,the Respond-ent and the Charging Party-Petitioner filed exceptions to the Inter-mediate Report and briefs in support thereof.The Board2has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-1Pursuant to a petition duly filed by the Petitioner an election was conducted onNovember 16, 1961, which the Petitioner lost.Objections to conduct affecting the resultsof the election were duly filed, and in due course a hearing was directed concerning objec-tionNo. 1, which is the substance of the representation case before us, and which wasconsolidated with the instant unfair labor practice case.2 Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel[Members Leedom,Fanning, and Brown].140 NLRB No. 5. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiate Report, the exceptions 3 and briefs, and the entire record in thecase, and hereby adopts the Trial Examiner's findings,' conclusions,and recommendations with the modifications herein noted.'ORDERSThe Board adopts as its Order the Recommended Order of the TrialExaminer.[Text of Direction of Second Election omitted from publication.]8The Respondent's exceptions to the Intermediate Report are in large part directed tothe credibilityresolutions of the Trial Examiner.We will not overrule the Trial Ex-aminer's resolutions as to credibility unless a clear preponderance of all relevant evidenceconvinces us that they were incorrectUpon the entire record,such conclusion is notwarranted here.Standard Dry Wall Products,Inc. v. N.L R.B.,188 F 2d 362(CA. 3),enfg.91 NLRB 544'Because the General Counsel had disavowed reliance on an identical statement madeby the plant manager to the same employee on the same day, the Respondent excepted tothe Trial Examiner's finding that an alleged threat made by Supervisor Rooks to employeeLottieMiller constituted a violation of Section 8(a) (1).Under these circumstances, wedo not rely on the statement of Rooks to Miller in concluding that the Respondent vio-lated the Act as found by the Trial Examiner.5 Even assuming,arguendo,that, as theRespondent contends,the speech delivered tothe employees between September 6 and 9 by Respondent'splant manager,Qualman,standing alone did not constitute a threat to close theplant if theUnion won the elec-tion, it is clear that in the context of the threats, promises of benefits,and interrogationsof individuals which the Respondent also engaged in, the Trial Examiner correctly foundita violation of Section 8(a) (1) of theAct.N.L.R B. v. Virginia Electric and PowerCompany,314 U.S 469Member Leedom,however, finding the speech coercive becauseof the repeated statements that the Union would work to the employees'"serious harm,"deems it unnecessary to consider whether the speech otherwise violated Section 8(a) (1).9The Charging Party would expand the notice posting provision of the Trial Examiner'sRecommended Order to require posting at all plants operated by Burlington Industries,Inc, rather than limiting such requirement to the Cleveland Woolens Division plant in-volved.Inasmuch as these unfair labor practices are intimately concerned with a patternof conduct designed to thwart the employees'freedom of choice in a Board-conductedelection limited to the Cleveland Woolens Division plant, we adopt the posting require-ment recommended by the Trial Examiner and limit it to the plant in question.INTERMEDIATE REPORT AND RECOMMENDED ORDERAND REPORT ON OBJECTIONSSTATEMENTOF THE CASEIn Case No. 10-CA-4859,upon a chargefiled byTextileWorkersUnionof Amer-ica,AFL-CIO-CLC (herein called the Union or Petitioner), the General Counsel ofthe National LaborRelations Board,by theRegional Directorfor the Tenth Region(Atlanta,Georgia),issued a complaint i alleging the commission of unfair laborpracticesby ClevelandWoolens, a Division of Burlington Industries,Inc.2 (hereincalledRespondentor Employer),in violation of Section 8(a)(1), and affectingcommerce within the meaning of Section 2(6) and(7) of the National Labor Rela-tionsAct,herein calledtheAct.Respondent filed an answer admitting certainfactual allegationsbut denyingthe commission of any unfair labor practices.In Case No. 10-RC-5068,an election was conducted among Respondent's em-ployees onNovember 16,1961,which the Union lost.3 Theissue inthisphase of the1The charge was filed and served November 22, 1961 ; complaint issued January 3, 19622After issuance of the complaint herein, Respondent's corporate name was changed fromPeerlessWoolen Mills,a Division of Burlington Industries,Inc, to Cleveland Woolens, aDivision of Burlington Industries,Inc.A motion to amend the complaint and all formalpapers to reflect this change in name was granted.8In Case No.10-RC-5068, the chronology of events is as follows:September 11, 1961,representation petition filed;October 24,1961, election directed ; November 16, 1961, CLEVELAND WOOLENS, DIV. OF BURLINGTON INDUSTRIES89case is whether Respondentengaged inconduct which affected the results of theelection.Pursuant to notice, a hearing in the consolidated case was held before TrialExaminer Joseph I. Nachman at Cleveland, Tennessee, on June 5 and 6, 1962. Allparties were represented at and participated in the hearing and were granted the rightto present evidence,to examine and cross-examine witnesses,and to argue orally onthe record, as well as to submit briefs.Oral argument was waived.Briefs havebeen received from the General Counsel and from Respondent, which have been dulyconsidered.Upon the entire record in the consolidated case, including stipulations of the partiesand admissions in the answer, and my observation of the demeanor of the witnesses,Imake the following:FINDINGS OF FACTSI.THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation, is engaged at Cleveland, Tennessee, and otherplaces, in the manufacture of textile products.During the past calendar year Re-spondent sold and shipped from its aforesaid plant, to its customers located outsidethe State of Tennessee, products valued at in excess of $50,000.The parties admit,and I find, that Respondent is engaged in commerce within the meaning of Section2(6) and (7) of the Act, and that it will effectuate the policies of the Act to assertjurisdiction over its operations.II.THE LABOR ORGANIZATION INVOLVEDIt was stipulated, and I find, that the Union is a labor organization within the mean-ing of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICES AND THE OBJECTION TO CONDUCT AFFECTINGTHE RESULTS OF THE ELECTION WHICH HAS BEEN REFERRED FOR HEARINGIn the unfair labor practice case the complaint alleges that Respondent (1)threatened to close its plant if the Union successfully oiganized the employees; (2)threatened reduced working hours and/or discharge if employees supported the Union;(3) promised benefits if employees withdrew support from the Union; (4) interro-gated employees regarding their union activities, and (5) solicited empioyees toobtain and reveal the names of employees supporting the UnionIn the representation case, objection No. 1, the only one referred for hearing, theissue is whether Respondent interfered with the election by statements allegedly tothe effect that the plant might close and/or a large number of employees be laid off,if the Union won the electionA The unfair labor practicecase1.Background and collateral eventsIn the fall of 1961, the Respondent's so-called Peerless Division consisted of threeplants.One at Cleveland, Tennessee, the plant directly involved in this proceeding;one at Rossville, Georgia, which is approximately 30 to 35 miles distant from theCleveland plant; and a third one, several hundred miles away, at Tifton, Georgia. InAugust 1961, International Union, Allied Industrial Workers, was certified by theBoard as the representative of the employees at the Rossville plant. In Septemberelection conducted resulting in 292 votes for, and 399 votes against, the Union, 16 chal-lenged ballots, and 1 void ballot; November 22, 1961, Union filed objections to conductaffecting the results of the election ; December 20, 1961, supplemental decision issuedoverruling all objections except objection No. 1, which was referred for hearing becauseof substantial and material credibility issues ; February 13, 1962, supplemental decisionamended to provide that objection No. 1 be deemed to encompass the question whethera statement posted on Respondent's bulletin board during the critical period should beinterpreted as a threat that Respondent would close its plant if the Union prevailed ;January 2, 1962, Union petitioned Board for review of the Regional Director's supple-mental decision and order dated December 20, 1961 ; April 2, 1962, Board deferred actionon the petition for review pending the hearing directed by the Regional Director ;April 17, 1962, order entered consolidating the representation case with the unfair laborpractice case for hearing. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARD1961,the Company decided to liquidate the Rossville plant, and a notice to that effectwas posted in both the Rossville and Cleveland plants?In the instant proceeding,theUnion began its organizational campaign at theCleveland plant in late August 1961.That management immediately became awareof this activity, and that it opposed the unionization of its employees is admitted.Certain activity, the General Counsel contends, was engaged in by the Respondent inviolation of Section 8(a)(1) of the Act, designed to dissuade the employees of itsCleveland plant from designating the Union as their bargaining representative. Suchactivity will now be detailed.2.The speechWalter Qualman had been manager of the Cleveland plant for some years. Ithad been his practice to address employees semiannually relative to general operatingconditions at the plant. In September 1961, Qualman decided to include in his talkto the employees certain remarks relative to the advent of the Union.Qualmantestified that in preparing that portion of his talk which dealt with general operatingconditions, he made notes on 3 by 5 cards which he referred to in speaking to theemployees.Qualman further testified that the portion of his speech which dealtwith the Union, he wrote out in full, submitted it to his counsel, and after obtainingthe latter's approval, caused it to be typed in final; that he gave a copy of the speechto Personnel Director Shelton, who was instructed to arrange for the employees tohear the speech in separate groups by departments and shifts,5 and to be presenteach time the speech was given and follow Qualman's remarks on the copy of thespeech which had been furnished him.Of the nine witnesses called by the General Counsel, six testified that as em-ployees in the Cleveland plant, they heard the speech given by Qualman.6Whilethese employees differ in some of the details concerning the speech, they testified insubstance that in the course of his speech Qualman stated that if the Union camein the Cleveland plant would close.7They further testified that while Qualmanfrom time to time in the course of his talk referred to cards or to other materialwhich he held in his hand, he did not, so far as they could observe, read any portionof his speech from a prepared text.4The liquidation of the Rossville plant was the subject of an application by the Boardfor an injunction under Section 10(j) of theAct.SeePhillips v. Burlington Industries,Inc,199 F. Supp598 (ND Ga)In the complaint proceeding in that case(10-CA-4819),the Board issued an order on July 3, 1962, based on a stipulation of the parties,providingfor the entryof an 8(a) (1) and (5) order,backpayin a lumpsum to bedistributed as the Regional Director may determine,and the establishment of a prefer-ential hiring list if and when the Rossville plant resumes operations,and the entry of anenforcement decree by an appropriate court of appeals.5The plant had about 850 employees who were addressed in groups of 30 to 50Hence,itwas estimatedthat thespeech was given from 16 to 20 times.It was stipulated that thefirst group of employees heard the speech on September 6 and the final group on Septem-ber 9, 1961.eThe three witnesses who did not testify about the speech were employees Swafford,Moore,and LoweAll three men were employed at the plant during the period involved,and the speech seems to have been made to all employees.Why Swafford,Moore, andLowe were not examined on this subject is not explainedRespondent called no rank-and-file employees to testify about the speech.7Accordingto employee Reed, Qualman stated that if the Union came into the Cleve-land plantthere would be 1,500 people out of work,just like the Rossville plant which isnow being liquidated.According to employee Miller, Qualman stated that the Rossvilleplant was up for sale,and if not sold it would be liquidatedwith 1,500 people out ofwork, and thatif theUnion got into Cleveland it would not continue to operate undera unionEmployee Moss testified that in the speech Qualman stated that the Rossvilleplantwould be sold or liquidated within 60 to 90 days,that employees who had signedunion cards would be forgiven if it stopped now, but that he would tolerate it no further,and that the Cleveland plant could not and would not work under a unionEmployeeTatum testified that Qualman said the Company would not operateunder TWAAccord-ing to employee Wilson, Qualman said that if the Union was voted in at Cleveland,the same thing would happen as at Rossville,the plant would close downAccording toemployee Gatlin, Qualman stated that he did not hold it against employees that theyhad in the pastsigned union cards,but thereafteritwould be held against them ;that Rossville plant was for sale and if not sold would be liquidated in 60 to 90 days ;and that the Clevelandplant could not and would not operate under a union. CLEVELAND WOOLENS, DIV. OF BURLINGTON INDUSTRIES91Qualman testified that when speaking to the employees on the subject of generalplant conditions, he spoke extemporaneously referring at times to the notes whichhe had made on the 3 by 5 cards, and which he had before him, but that theportion of his speech which dealt with the Union he read verbatim from a preparedmanuscript which hadbeenapproved by Respondent's counsel.Qualman deniedemphatically that he made any of the statements attributed to him by the employeeswho testified on behalf of the General Counsel.What Qualmian identified as theoriginalmanuscript from which he read each time the speech was delivered, wasreceived in evidence as exhibit No. 7, and a copy thereof is attached as AppendixA.8Personnel Manager Shelton fully corroborates Qualman.He testified that hewas present at every session when Qualman spoke to the employees; that as Qualmanspoke he followed what was being said against the copy of the speech that had beengiven him, and that what Qualman said was, word for word, exactly what appearedon the copy he had before him.The six employees who testified concerning the Qualman speech all impressedme as honest and reliablewitnesseswho were trying to truthfully relate the factsas they understood them to be, and I have hereinafter credited various portions oftheir testimony.However, I am convinced that they were honestly mistaken intheir testimony that Qualman spoke only from notes and that he used the wordswhich they attributed to him.While it is possible that Qualman completely dis-regarded the prepared manuscript when he spoke to the employees, or that whilegenerally following the manuscript he interpolated the language attributed to himby the General Counsel's witnesses, such a conclusion would require the assumptionthatQualman and Shelton collaborated in a rather complicated and somewhatpointless deception on the Company and its counsel.9 It seems more likely, andIfind, that Qualman read this portion of his speech from a prepared manuscript,each time it was delivered, as Qualman and Shelton testified, and that exhibit No. 7is the original manuscript from which he read.3.The alleged threats by supervisors to specific individualsa.Josephine ReedEmployee Reed, a ring spinner, was so employed at the Cleveland plant on thedate of the hearing.During the first or second week of September 1961, she wasinvited by Supervisor Sartin into his office to "sit and talk." Sartin brought up thesubject of the Union, and after some conversation she asked Sartin, "Couldn't wework under it [the Union] for a year and then vote it out." Sartin replied, "Definitelynot, if the Union comes in the mill will close down."b.Donnie WilsonWilson worked at the Cleveland plant as a millwright and was so employed atthe time of the hearing.About 3 or 4 weeks after attending the Qualman speech,Wilson was told by Supervisor Rozzell that the management officials of the plant knewthat he was "having a part in the Union"; that he was not trying to change Wilson'smind but the Company would like to have him on their side working against theUnion;that there were plants"up North" thathad gone out of business when theUnion came in because the Union's wage rates were so high; and that if Wilsonwould "come to his side and work against the Union that he [Rozzell]would .. .do everything that he could to keep my [Wilson's] job."c.Paul TatumTatum was working at the Cleveland plant when the Union began its organizationalactivity and also at the time of the hearing.During the 6 weeks prior to theelection, SupervisorGrieve talked to Tatum several times about the Union.Onone of these occasions, the precise time not being fixed, Grieve asked Tatum whathe thought about the UnionTatum refused to answer, whereupon Grieve stated,81n the preparation of Appendix A, I have not included the underlining and othermarkings which appear on the original exhibit No 7. These markings were on theoriginal exhibit when it was offered, and being made with ink could not be erased. As thisdocument was at all times prior to the hearing in Qualman's possession, the markingsare presumably his, and indicate the portions of the speech which he emphasized9 The evidence is uncontradicted that Qualman was instructed by counsel to read thespeech word for word, and to have someone with a copy of the speech follow him eachtime he read it. 92DECISIONSOF NATIONAL LABOR RELATIONS BOARDin substance, that the time was not right for a union because work was not good,and that if the Union did come into the Cleveland plant it "would be like theRossville plant; it would shut down."d.Henry MossMoss worked at the Cleveland plant as a spinner and was so employed at thetime of the hearing. In the latter pan of August 1961, Supervisor Cheek asked Mosswhether he (Moss) had attended a union meeting.When Moss refused to answer,Cheek stated that the failure to answer made no difference, they knew about it inthe office and that Bernard (another supervisor) had sent him to ask Moss about it.e.Wayne GatlinGatlin worked in the carding room at the Cleveland plant and was so employedat the time of the hearing. Shortly after he attended the session that he heardQualman's speech, Gatlin was asked by Personnel Manager Shelton whether he(Gatlin) had signed a union card and what he thought about the Union. Sheltonalso told Gatlin that if he knew of anyone who was for the Union, he (Shelton)would appreciate knowing about it, and that such people would not be fired.Also on the day of the election, or the day preceding it, Gatlin asked SupervisorBrackett as the latter passed Gatlin's work station,10 if he thought the plant wouldclose if the Unioncamein,and Brackett replied, "Hell yes, anybody with anysense can see that." Later during the same day, Gatlin sought out Supervisor Cheekand asked him what he (Cheek) thought about the Union. Cheek replied, "Justlook 30 miles down the road."Gatlin assumed this reference was to the Rossvilleplant which was then in the process of liquidation.llf.Buddy SwaffordSwafford worked at the Cleveland plant as an "overhauler," and was so em-ployed at the time of hearing.Late in August 1961, Supervisor Cheek askedSwafford if he had been to a union meeting, and stated that Qualman would bearound to talk to him about it.A few minutes after Cheek left, Supervisor Bernardasked Swafford "if he was hot about the Union." The following morning Super-visor Brackett asked Swafford if he had been to a union meeting in Athens.WhenSwafford denied having attended such a meeting, Brackett stated that Qualmanheard he had, and that he told Qualman that he (Brackett) knew Swafford andwould talk to him about it. In addition, shortly before the election, Swaffordwas told by Plant Manager Qualman that he should consider his vote seriously;to think not only about his own job, but about the jobs of the other employeesin the plant.12g.Sammy B. MooreMoore worked as a "fixer" in the carding room at the Cleveland plant, andwas so employed at the time of the hearing. In the 2 weeks prior to the elec-tionMoore had several conversations with Supervisor Bernard.On one of theseoccasions, Bernard told him there was to be a union meeting that night and askedhim (Moore) to attend and report what happened.13On another such occasionMoore and Bernard were discussing the closing of the Rossville plant and Bernardstated that if the Union gets in here it will be just like Rossville; 850 peopleout of work.1410At the time of this occurrence Gatlin did not work under Brackett's supervision"Notices stating that the Rossvllle plant was being liquidated had been posted byRespondent on the bulletin board at the Cleveland plant on September 26, and again onor about October 19, 1961.12 Swafford testified that this conversation took place the morning of the electionQualman denied that he was in the mill proper at any time during that day, but admittedhe was in the mill proper virtually every day prior to the election. In view of my find-ing that the statement related by Swafford was made shortly before the election, I deemit unnecessary to determine the precise day on which it was made18 This meeting was not held and Moore so advised Bernard.14Moore testified to some other instances which, the General Counsel contends, con-stitutedunlawful interrogation.I find the evidence with respect to those instances tooconfusing to support a finding. CLEVELAND WOOLENS, DIV. OF BURLINGTON INDUSTRIES93h.Austin LoweLowe worked for Respondent in its dressing department, but left this employ-ment shortly after the election on November 16.While so employed his foremanwas Lewis Hayward.About a month before the election, Lowe and Haywardengaged in conversation about the Union in the course of which Hayward talked ofplants in New England where the Union got in and when they did the plantsshut down, and said that if the Union got into the Cleveland plant he believeditwould shut down.Also, on the day before the election, Hayward told Loweand two other employees 15 who were with Lowe, that they should vote for him(Hayward) because "if the Union get in we will all be on the street walking."i.LottieMillerMiller worked at the Cleveland plant as a ring spinner, and was so employedat the time of the hearing.Approximately 2 weeks before the election, SupervisorRooks came to Miller's work station with a sample ballot and told her that whilehe could not tell her how to vote, he wished she would vote "no"; she wouldthereby not only be helping the Company, but also helping herself.16The testimony of the several witnesses detailed in subparagraphs a through i,above, constitutes the evidence which, on the whole record, including my observa-tion of the demeanor of the witnesses, I have credited.Contradictory evidenceby the various supervisors involved has been fully considered and discredited.Additional Facts Bearing on Objections to the ElectionAs set forth above, Plant Manager Qualman told the employees in the course of hisspeech delivered to them in early September 1961, that Respondent was seekinga purchaser for the Rossville, Tifton, and Cleveland plants, either separately oras a unit.On or about September 26, 1961, a notice signed by Plant ManagerQualman was posted on the bulletin board at the Cleveland plant stating that inview of Respondent's inability to find a satisfactory purchase, the Rossvilleplantwould be liquidated.The notice concluded with the statement: "I am hopeful wewill be able to continue operations in Cleveland."On or about October 19, 1961,a further notice, addressed to employees at the Cleveland plant, was also posted.17A copy of said notice is attached as Appendix B.The Union contends that bypermitting this notice to remain posted during the "critical period," Respondentthreatened to close the plant if the Union succeeded in the election, and by this andother acts engaged in conduct which affected the results thereof.18The complaintissued herein does not allege that said notice violated Section 8(a)(1), either stand-ing alone or in context with related conduct.Concluding Findingsa. Interference, restraint, and coercionOn the basis of the above findings which are derived from the evidence whichI have credited, as detailed above, and on the whole record, I find and concludethat Respondent violated Section 8(a)(1) of the Act by the following:1.The speech made by Qualman to the assembled employees, the text of whichappears in attached Appendix A. I find this speech, viewed and considered incontext, was coercive because I believe it was framed and delivered with the intentand purpose of conveying to the employees the "message" that their job securitywould be seriously impaired, if not totally obliterated, should they select the Unionas their bargaining representative, although the use of such words was carefully18Harold Davis and Ernest McHouston.Neither testified in this proceeding.18Miller's testimony in this regard is uncontradieted on the record.17 The representation petition in this case having been filed September 14,1961,the"critical period" runs from the direction of election which, in the instantcase,wasOctober 24, 1961.SeeThe IdealElectricand Manufacturing Company,134 NLRB 1275Absent evidence showing that the posted notice was removed from the bulletin board atsome prior time, I shall assume that it remained posted during the entire "critical period "18On this aspect of the objection the Regional Directorin his orderof February 13,1962, concluded that the notice, being devoid of any reference to the Union, its organiza-tional activities, or the election, did not on its face constitute a threat of plant closingconditioned on the success of the Union in the election, and that such an inference couldreasonably be drawn only if the remaining allegations in objection No 1, as to which ahearing had previously been directed, were found meritorious 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDavoided.That the employees got that"message" explains,I think, why the sixwitnesses for the General Counsel, who in my opinion were honestly trying to tellthe truth as they understood it, testified that Qualman said the plant could notoperate under a union and would close if the Union came in. In other words, tothem the words Qualman used meant that if the Union came in the plant would close.According to Qualman's own testimony, he first spoke from notes, telling theemployees, among other things, that Respondent had been operating at a lossbecause of reduced demand for its then product; and that it would be necessaryto produce a new type of product that would be more difficult to manufacture.From his prepared text Qualman told the employees that he had prior experiencewith TWA, the Union involved here, and that this experience had led him to theview that its "main objective is to create discord and disharmony" between theCompany and its employees, that the Union could obtain for them no benefits inworking conditions which they did not presently enjoy, and "Wherever there areunions there is trouble, strife, and discord, and that a union would not work toour employees' benefit but to your serious harm."He referred to his experiencein a woolen mill in Portland, Oregon, which, he said, was paying the highest wagesin the industry, had difficulty meeting competition, and was "now completely closedand liquidated," and pointed out that wage rates and prices of a product must becompetitive "or the plant cannot stay in business."He then tells the employeesthat he is "sure" that if "we all work in harmony [and] cooperate fully," the plantcan be put back "on its feet," but "discord, disharmony, and interference is boundto adversely affect" that objective, and expresses the "sincere hope" that the "unionactivities at the front gate will not stop us from having cooperation . .In substance, I believe that what Qualman was telling the employees, subtly to besure, and what the employees reasonably understood him to mean, was that theplant could only operate in an atmosphere of harmony and cooperation; that thepresence of a union means "trouble, strife and discord"; hence if the Unioncomes in our plant will be unable to operate and will have to close.Having beendelivered for that purpose and being susceptible to that interpretation, Qualman'sspeech was clearly coercive. "Slight suggestions [made by an employer who holdsthe power of economic coercion] may have telling effect among men who knowthe consequence of incurring that employer's strong displeasure"(International As-sociation ofMachinists, Tool and Die Makers Lodge No. 35 (Serrick Corp.) v.N.L R.B.,311 U.S. 72, 78), and those suggestions "though subtle may be as potentas outright threats of discharge"(N.L.R.B. v. Link-BeltCo., 311 U.S. 584, 600).A further basis for holding the Qualman speech coercive is the fact that it con-tains the statement, referred to above, ".that a union would not work to ouremployees' benefit but to your serious harm," and at another point states, "It is ourdefinite view that if the Union were to come in here it would not help you and itcould even work to your serious harm " The Board has held such a statementto be coercive and proscribed by Section 8(a)(1). SeeWhite Oak Acres, Inc.,134 NLRB 1145 (IR); ReaConstruction Company,137 NLRB 1782 (IR).2.The statement by Supervisor Sartin to employee Reed.3.The statements by Supervisor Rozzell to employee Wilson.4.The statements by Supervisor Grieve to employee Tatum.5.The interrogation of employees Moss, Gatlin, and Swafford by SupervisorsCheek, Shelton, Bernard, and Brackett.6.The statements by Supervisor Bernard to employee Moore.7.The threat of plant closing by Supervisors Brackett and Cheek to employeeGatlin.In the circumstances, Cheek's statement to Gatlin, "Just look 30 milesdown the road," could have had reference only to the closing of the Rossville plant.8.Plant Manager Qualman's statement to employee Swafford, which, in context,was simply a reiteration of the threat of possible plant closing originally made byQualman in his prepared speech to the employees.Although Swafford did not testifythat he heard Qualman's speech, I find that he either heard it made by Qualman,or learned of it from his fellow employees.This seems clearly inferable in view ofthe testimony that (1) the speech was made to all employees; and (2) the speechand the liquidation of the Rossville plant was virtually the sole topic of conversationabout the plant for several months.9.The statement by Supervisor Rooks to employee Miller, which I find and con-clude was in context a reiteration of the threat of possible plant closing which shetestified she had heard in Qualman's speech.10.The statements of Supervisor Hayward as testified to by employee Lowe.Thestatement made by Hayward on the day preceding the election was in effect a threatthat the plant would close if the Union was successful in the election. CLEVELAND WOOLENS, DIV. OF BURLINGTON INDUSTRIES95ConclusionsWith Respect to the Objection to the ElectionBy the conduct set forth in paragraphs 6 through 10, above, which occurred be-tween October 24 and November 16, 1961, except the statement made by Super-visor Hayward to employee Lowe concerning the closing of plants in New England,19Respondent created an atmosphere of fear of reprisal which interfered with theemployees' freedom of choice in the selection of a bargaining representative.Thisconduct was resorted to by Respondent, I find, in order to wean employees from unionmembership, sympathies, and affiliation, and to frustrate the Union in its preelectionorganizational efforts.The notice which remained posted in Respondent's plant during the critical period(attached as Appendix B), and which the Union contends is a threat to close theplant, can be so regarded only if it be concluded that the notice and other conductof Respondent, emphasized in the minds of the employees the threats to close theplant if the Union won the election, which I have found were made to them. I finditunnecessary to decide that question in view of my conclusion, set forth above,that other conduct by Respondent requires that the election be set aside.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities found to be unfair labor practices in section III, above,occurring in connection with the operations of Respondent described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found, as set forth above, that Respondent has engaged in certain unfairlabor practices, it will be recommended that it cease and desist therefrom and takecertain affirmative action, set forth below, designed to effectuate the policies of theAct.One of the more basic rights conferred upon employees by Section 7 of theAct, is the right to freely, and without coercion or restraint from an employer, ex-press his choice in a Board-conducted election designed to determine the wishes ofthe employees with respect to a collective-bargaining representative.Since it hasbeen found that Respondent interfered with this right, an order commensurate withthe violation found, and designed to assure to Respondent's employees the oppor-tunity to fully and freely exercise the rights guaranteed to them by Section 7 of theAct, is appropriate.Upon the basis of the foregoing findings of fact, and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.ClevelandWoolens,a Division of Burlington Industries,Inc., is engaged incommerce within themeaning of Section2(6) and (7) of the Act.2.TextileWorkersUnionof America, AFL-CIO-CLC,isa labor organizationwithin themeaning of Section 2(5) of the Act.3.By the conduct set forthin section III, paragraphsnumbered i through 10,above,Respondentinterferedwith,restrained,and coerced its employees in theexercise of rights guaranteed to them by Section 7 ,of the Act, and thereby has en-gaged in andis engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.4.The aforesaid unfair laborpractices are unfairlaborpractices affecting com-merce withinthe meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law,and pur-suant to Section 10(c) of the National Labor Relations Act, as amended, it isrecommended that the respondent,ClevelandWoolens,a Division of BurlingtonIndustries,Inc., its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Interrogating any of its employees with respect to their views concerning orsympathies for TextileWorkers Union of America,AFL-CIO-CLC, orany other"That statement is excluded because the evidence is insufficient to establish that itoccurred during the critical period. 96DECISIONSOF NATIONAL LABOR RELATIONS BOARDlabor organization, or with respect to their attendance at union meetings or otherconcerted activities.(b)Threatening to close the plant if its employees select a labor organizationas their collective-bargaining representative.(c) Promising benefits toanyemployee in return for a promise to work against alabor organization.(d) By threat of reprisal or promise of benefit, inducing or encouraging any ofits employees to vote for or against any labor organization in any election conductedby the National Labor Relations Board.(e) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form, join, or assistany labor organization, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposes of collective bargainingor other mutual aid or protection, or to refrain from any and all such activities.2.Take the following affirmative action which it is found will effectuate thepoliciesof the Act:(a) Post at its plant in Cleveland, Tennessee, copies of the attached noticemarked "Appendix C.1120Copies of said notice, to be furnished by the RegionalDirector for the Tenth Region, shall, after being duly signed by a representative ofRespondent, be posted by Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken to insure that such notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director for the Tenth Region, in writing, within 20 daysfrom the date of receipt of this Intermediate Report and Recommended Order, whatsteps Respondent had taken to comply herewith?'It is further recommended that the election held on November 16, 1961, in CaseNo. 10-RC-5068, be set aside, and that said case be remanded to the RegionalDirector for the Tenth Region of the Board to conduct a new election at such timeas he deems the circumstances permit the free choice of a bargaining representative21 In the event of Board adoption of this Recommended Order, the words "A Decisionand Order" shall be substituted for the words "The Recommendations of a Trial Ex-aminer" in the notice. In the further event of enforcement of the Board's Order by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."21 In the event thatthis RecommendedOrder is adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith."APPENDIX AAs you all know, Peerless Woolen Mills Plant, Rossville, Georgia voted onAugust 2 to have the Allied Industrial Workers Union as a bargaining agent fortheir employees.There have been a lot of questions asked of me by numerousemployees as to how this may or may not affect the Cleveland operation and alsoas to whether this is the same Union that is now passing leaflets out at our front gateto all of you.To begin with, the Cleveland Plant is an entirely separate plant inwhich we manufacture our own products, sell our own cloth, fabricate our ownlines, and it is an entirely separate operation from the Rossville Plant.This meansthat even though the Allied Industrial Workers Union now is recognized as a bar-gaining agent for the employees at the Rossville Plant, it does not under any circum-stances mean that they are also the bargaining agent for the employees here at theCleveland Plant. In addition, to answer any questions pertaining to whether thisis the same Union that is passing out handbills at our front gate, I want to tell youit definitely is not.The Union that is passing out the handbills here at the ClevelandPlant is the Textile Workers Union of America, and it has no connection with theAllied IndustrialWorkers Union except through the same affiliation with theCIO-AFL.This Textile Workers Union of America is the same Union which attempted toorganize the Plant in 1957 and some of you who were here would well remember.I have worked with this same Union in three other plants previous to coming here,and from what I have seen, it seems to me that their main objective is to creatediscord and disharmony between the Management and the employees of theCompany. In my opinion, there is absolutely nothing that this Union can provide CLEVELAND WOOLENS, DIV. OF BURLINGTON INDUSTRIES97for you above and beyond what we are providing here at the present time pertainingto wages, fringe benefits, etc.The only thing that the Union can actually guaranteeyou is that they can put you out on a strike.Essentially you must all realize that Unions today are big business and in certaininstances are much bigger than our business here, and they are essentially andbasically interested in one main thing, and that is your payment of dues into theirTreasury.To give you some idea, it will cost you approximately five to six centsan hour from your wages in order to belong to a Union, and this comes out of yourown pocket and not the Company's pocket.If we are to develop and establish ourselves in the new type fabrics which we haveto run in order to meet changing market conditions, it is going to require all thecooperation that we can possibly secure from each and every one of you.Discordand disharmony can only work as a disadvantage for successfully meeting thischallenge and keeping this Plant on a profitable basis.You must realize that Unionsdo not provide your jobs-your jobs are provided by theManagement of BurlingtonIndustries and essentially the only wages or work provided by any Union is to theirUnion organizers such as we now have out at the front gate.THE COMPANY RUNS THE PLANT AND PROVIDES THE EMPLOY-MENT-NOT THE UNION.Having been in previous Union campaigns of this type, I can tell you right nowyou will be bombarded with all types of propaganda from the Union, criticisingBui; tgton, your Supervisors, your Management, and myself personally.The Unionwill, in all probability show you fantastic wage rates, but the important thing per-taining to these wage rates which the Union may attempt to show is to determinewhether these wage rates are in plants which are still in operation or in plants thathave already been closed.Also whether these rates are the rates of our competitorswho are manufacturing our particular line of coating material or whether they arewage -ates of other Industries or other segments of our Industry.As an example,some of you who were here with us in 1957 whenthis sameTWUA attempted toorganize this plant, you will probably recall that this flyer that they passed out toyou at our front gate at that time, which shows the pay checks and the wage ratesof the workers at Portland Woolen Mills in Portland, Oregon. I can assure youthey will not pass out this same type flyer in this campaign because the PortlandWoolen Mills in Portland, Oregon is now completely closed and liquidated. I amnot stating that the Union closed that plant, but I do know that from having workedat Portland Woolen Mills at Portland, Oregon in 1949 and 1950, at that time theywere paying the highest wages in the Industry and it was rough sledding to meetour competition.Three years ago that Company asked thissameUnion to reducetheirwage rates in order to bring them in line with other mills in the East whowere making the same type products and under the same Union, and the Unionflatly refused.The wage rates, as well as selling prices of fabrics, must be com-petitive or the plant cannot stay in business; therefore, on any fantastic wage rateswhich this Union may show you, it would be well to first find out whether that plantis or is not still in business.I know that some of you have already signed blue cards, and I want to makethis statement to you at this time. I hold nothing against anyone who has alreadysigned the blue card; but I do hope that you will stop and think once more as towhat this Union can or cannot bring you. Remember, promises are cheap. Severalemployees have asked me how we feel pertaining to Unions, and I would like tomake this statement so everyone thoroughly understands our position.Wherever there are Unions, there is trouble, strife, and discord, and that a Unionwould not work to our employees' benefit but to your serious harm. In view ofthis, it is our positive intention to oppose unionism by every legal means.No person will be allowed to solicit or carry on union organizing activities onthe job. If anybody does so and thereby neglects his own work or interferes withthe work of others, they will be subject to discharge.There have been numerous questions asked of me pertaining to the Union andIwould like to answer them to all of you so everyone will thoroughly understandwhat the answers are to the questions which have been asked so far.1.No employee will ever have to join a union to work in this plant.2.No employee who joins a union will ever get any preferred treatment-nor will an employee who does not join the union.3. If you are against the union and the union does come into this plant, youwill still have your job, your seniority, and will never be discriminated against.4. If you are against the union you cannot lose your job anymore than aperson who is for the union. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.No Rossville employees have any right for any of your jobs here in theCleveland Plant.6.No union will ever run this plant.This plant is owned and operated byBurlington Industries.7.You must remember that any promises made to you by the union outsideof a strike, must be agreed upon, and approved by Management. The Unioncan make many promises but they cannot be fulfilled unless they are agreed toby Management of this Company.8.The Union, if it should get in this plant, is your sole bargaining agent andspeaks for all of you whether you join the union or whether you do not.9.Signing a blue card doesnot mean thatyou are voting for a union. Ifthe Union secures sufficient signed blue cards from you employees, then theycan petition for an election and at this time if andwhen anelection might beheld, it will be by secret ballot and no one will know how you voted.I know you have allseenin the paper this week where Burlington has put theRossville Plant, Cleveland Plant, and TiftonPlantup for sale, and I know you areinterested in what this may or may not mean as far as the Cleveland operation isconcerned.As I have told you previously, the Company lost four or five milliondollars at the Rossville Plant during the past year and we have also lost some moneyhere at Cleveland in the past six months. I am sure all of you realize that plantscannot continuem operation if they continue to lose money, and I am sure this isthe reason that Burlington is offering these plants for sale. I have had the questionasked of me: "Supposing they sell the Rossville Plant but continue to run the Tiftonand Cleveland Plants-will we be able tocontinueto operate?" I would like tosay this, that this plant is completely integrated and separate except for wool scour-ing and raw stock dyeing. If they should sell the Rossville plant, our wool could bescoured at the large scouring plant in Clarksville, Virginia, and we already havea space in our warehouse which is originally laid out for raw stock dyeing wherethis can be installed.Therefore, we would get our wool scoured at Clarksville, andin turn put in our own raw stock dyeing in the space laid out in our warehouseand this plant could continue to operate as a separate individual unit.Whether thesemills will or will not be sold I cannot tell you at this time as I do not know whetherthey have any prospective purchasers, but I can say this-that if we can get thisplant back on its feet and overcome our manufacturing difficulties and stay in theblack, then either Burlington will run this plant or I am sure someone will be inter-ested in purchasing and continuing to provide the jobs for all of us here.This is thebig, essential problem thatfaces us inthe coming six months. It is my sincere hopethat these union activities at the front gate will not stop us from having cooperationbetween everyone that is necessary to attain this goal.You will probably hear from our so-called "friends" out at the front gate thatBurlington made a considerable sum of money last year, and is also making a con-siderable sum of money this year. I think it well that we all realize that Burlingtonismade up of approximately 114 different plants throughout the entire United States.But each one of these plants is a separate operation (only two of which have a unionand this union was in those plants when Burlington purchased them), and eachplant must stand on its own two feet.Therefore, do not be misled by our so-called"friends" telling you that Burlington made money and what I am telling you aboutthis plant is false. I repeat to you again that each Burlington plant must stand onitsown two feet. I am sure if we all work in harmony, cooperate fully, that thisplant can be put back on its feet, but discord, disharmony, and interference is boundto adversely affect how quickly we can accomplish this.No union can make thisCompany or any other Company operate a plant that is losing money simply becausethere is a union representing the employees.In closing, I would just like to make the followingstatementsto you pertainingto ourselves and the Union.1.It is our definite view that if the Union were tocomein here it would nothelp you nand it could even work to your serious harm.2.We would like to make it clear that it is not necessary, and it is not evergoing to be necessary, for anybody to belong to the AFL-CIO or any otherUnion in order to work for this Company.3.Those who mightjoin orbelong to the Unionare not goingto get anyadvantages or any preferred treatment of any sort over those who do not joinor belong to any union.4.No person will be allowed to carry onunionorganizing activities in theplant during working hours.Anybody who does so and thereby interferes withhis own work or the work of others will be subject to discharge. CLEVELAND WOOLENS, DIV. OF BURLINGTON INDUSTRIES995.No employee talking or working against the Union will ever be discrim-inatedagainstif the Unioncomesin,and will never lose their job, becauseof talkingagainst the Union.Iwant all of you to know I have sincerely appreciated your loyal support andthe wonderful job which you all havedone inthis operation here at Cleveland in thepast and I am sure that if we all continue to work together in a friendly atmospherethat this plant will once again be the leading woolen mill in the United States. Pleaseremember you are going to hear a lot of rumors from our so-called "friends" outat the front gate, but please always feel free to ask your Supervisor, your DepartmentHead, your Personnel Director, or myself, personally, questions you may have onyour mind pertaining to these rumors.You must remember that this is not a fightbetween the Company and the Union; in my opinion it is strictly a fight betweenyou and the Union, who is attempting to secure you as dues paying members.The same law that gives this Union the right to campaign for your money alsogives you the right to campaign against it.You have the right to protect yourself,your families, as well as the welfare of the community in which we live and theplant in which we work.In closing, May I thank all of you for your very kind attention, and if any of youshould have any further questions at any time, please do not hesitate to contact me.Don't bemisled.APPENDIX BNOTICE TO ALL PEERLESS WOOLEN EMPLOYEES AT CLEVELANDRegret to tell you folks that our operations at Cleveland, as well as Rossville andTifton, have taken heavy losses over a considerable period of time and there areno present indications of improvement.At Cleveland this has been due in largepart to a change in trade demand from the raw stock dye tweed fabrics, on whichthis plant operated successfully for several years, to piece dye face-finish fabrics,which require entirely different running techniques and the like.These latter fabricsare much harder to make, and require closer quality control from raw material righton through the finished cloth.We have detemined at least for the time being to continue to try to operate theCleveland plant with the hope that it will be able to work its way out of its difficultiesand be able to establish that it can and will operate successfully.We have had someproblems here and we face many more.Whatever the reasons for our situation in Cleveland may be we have no doubtthere have been some management and supervisory failures which have contributedin part to these conditions.For these reasons I want to emphasize to you that if theCleveland plant is to be able to continue to operate we will need all of the help andsuggestions that we can get for improving our situation.Our doors are open forthe airing of any genuine, legitimate grievances and for discussion of any problems.At the same time we must ask that you take a very real interest in helping us out ofthe present situation, together with an understanding of what is required of you.Ihope you will submit your criticisms, ideas and suggestions through supervisorychannels and will give us your fullest cooperation in every way.Imight close by saying that we were unable to sell the Rossville operation at aprice more than a million dollars lower than liquidation value, so that it has beennecessary to proceed with orderly liquidation. It is expected that the Rossville plantwill be run out and closed by about December 31, 1961.We have sold the Tiftonplant to J. P. Stevens.The purpose of this letter is to impress on all employees of this plant the gravityof the situation and the genuine need for all possible cooperation and better resultsifwe are to continue operations.(S) J. SPENCER LOVE,Chairman of the Board.APPENDIX CNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of theLaborManagementRelationsAct, we hereby notify ouremployees that:WE WILL NOTinterrogate our employees with respect to their views concern-ing or sympathies for Textile Workers Union of America,AFL-CIO-CLC, or681-492-63-vol. 140-8 100DECISIONSOF NATIONAL LABOR RELATIONS BOARDany other labororganization,or with respect to their attendance at union meet-ings, or other concerted activity.WE WILL NOTthreaten to close our plant if our employees select alabor or-ganization as their collective=bargaining representative.WE WILL NOTpromise benefits to any employee in return for apromise toworkagainst a labor organization.WE WILL NOT by anythreat of reprisal or promise of benefit,induce or en-courage our employeesto vote foror against any labor organization in any elec-tion conductedby the National LaborRelations Board.WE WILL NOTin any like or related manner interferewith,restrain,orcoerce our employees in the exerciseof their rightto self-organization,to form,join, or assist any labor organization,to bargaincollectively throughrepresenta-tives of theirown choosing,to engage in concertedactivitiesfor the purposeof collectivebargainingor othermutual aid orprotection,or torefrain fromany and allsuchactivities.WE WILL NOTin any manner interferewith the rightof our employees tomakea free and untrammeled choice in any electionordered by the NationalLaborRelations Board.All our employeesare free to become,remain,or to refrain frombecoming orremainingmembers of any labor organization.CLEVELANDWOOLENS,ADIVISION OFBURLINGTON INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice mustremain posted for60 consecutive days from the date of posting,and mustnot be altered, defaced,or covered by any othermaterial.Employeesmay communicatedirectlywiththe Board'sRegionalOffice,528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta, Georgia, TelephoneNo. Trinity 6-3311,Extension5357, if theyhave any question concerningthis noticeor compliance with-its provisions.Gilmore Industries,Inc.andInternational Brotherhood of Elec-tricalWorkers,Local UnionNo. 1377, AFL-CIO, Petitioner.Case No. 8-RC-4757.December 12, 1962DECISION ON REVIEW AND CERTIFICATIONOF REPRESENTATIVESOn August 14, 1962, the Regional Director for the Eighth Regionissued a Supplemental Decision, Order, and Direction of Second Elec-tion in which he found that certain conduct of the Petitioner un-covered during the course of the investigation interfered with the elec-tion conducted on July 13, 1962, and directed that a new election beheld.'Thereafter, the Petitioner, in accordance with the Board's Rulesand Regulations, filed a timely request for review of the SupplementalDecision in regard to the Regional Director's findings that certainremarks made prior to the election by a representative of the Petitionerand disseminated to other employees regarding the waiver of initiationfees in the event it won the election were a basis for setting the election'The Regional Director found that the three objections filed by the Employer werewithout merit and overruled them.140 NLRB No. 8.